After careful consideration of the petition herein for a rehearing, the Court is satisfied that no material question, either of law or of fact, has been disregarded or overlooked.
There is, however, one ground set forth in the petition for rehearing which requires explanation.
In the petition it is contended as follows: "The Chief Justice, writing the opinion of the Court, affirms the order of nonsuit, on the ground of plaintiff's contributory negligence — thereby necessarily finding that the defendant was guilty *Page 51 
of actionable negligence; because unless there was negligence on the part of the defendant, there could be no contributory negligence on the part of the plaintiff. The question of contributory negligence was neither raised by the pleadings nor by the motion for nonsuit, and therefore, was not before the Court."
It is true, the question of contributory negligence was not raised by the pleadings, nor was it urged as a ground upon the motion for nonsuit.
The Chief Justice, however, also relied upon the proposition that there was no evidence of negligence on the part of the defendant, and in this view Mr. Justice Jones concurred, the result of which was to affirm the judgment of the Circuit Court, although two of the Justices dissented.
It is, therefore, ordered that the petition be dismissed, and that the order heretofore granted staying the remittitur be revoked.